Citation Nr: 1042374	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals, 
compression fracture, C-7 without neurological involvement. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  

This matter is on appeal from a September 2006 rating decision by 
the No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 
 
A hearing was held in August 2009, before the undersigned 
Veterans Law Judge.  A transcript of the testimony is in the 
claims file.  

At the Veteran's hearing before the Board, he indicated that he 
had an additional VA treatment record that he desired to submit.  
The Board notes that he did in fact submit the VA treatment 
record to the Board, following his hearing, with a waiver of RO 
consideration. 

The Board also notes that at the August 2009 hearing, the Veteran 
was represented by the Disabled American Veterans (DAV) even 
though no VA Form 21-22 has been submitted appointing the DAV as 
representative.  Prior to the August 2009 hearing, the Veteran 
had been represented by the Military Order of the Purple Heart 
(MOPH).  In June 2010, the Board sent inquiries to the DAV, MOPH, 
and the Veteran regarding the status of the Veteran's current 
representation.  The Board indicated that it would delay its 
decision for 30 days, allowing an appropriate amount of time for 
responses to its inquiry.  If neither he nor his representative 
responded within 30 days, he was advised that VA would presume 
that he wished to represent himself.  In a statement received in 
June 2010, the MOPH withdrew its representation because the DAV 
represented the Veteran at the August 2009 hearing.    Neither 
the DAV nor the Veteran responded to the Board's inquiry.  As 
more than 30 days have passed, the Board will proceed with the 
action below. 

The Board notes that in addition to the Veteran's claim for the 
highest possible disability rating for his service-connected 
disability, he has also submitted evidence of unemployability, 
raising the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, 
the issue of individual unemployability is not currently before 
the Board as the RO recently decided against the issue in January 
2010 and the Veteran's opportunity to appeal that decision has 
not yet expired.     

Similarly, the Veteran has submitted evidence of neurological 
symptoms.  A secondary service connection claim for radiculopathy 
is currently under consideration at the RO.  Therefore, the Board 
does not have jurisdiction over the issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  

First, the Veteran should be scheduled for a VA examination to 
determine the current level of symptomatology.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required 
to direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

Here, in a statement received in March 2009, the Veteran, through 
his representative, indicated that his cervical spine disability 
had increased in severity since his last VA examination, which 
had been in August 2006.  He specifically noted that he now 
experienced symptoms of numbness and tingling into the upper 
extremities.  He also stated that his use of pain medication had 
increased, and that he had greater limitation in lifting heavy 
objects.  He provided a similar argument when he testified before 
the Board in August 2009.  In light of the Veteran's contentions 
of increased cervical spine symptomatology since the prior 
examination in June 2006, the Board finds that an additional VA 
examination is necessary to determine the current nature and 
extent of this service-connected disability.  

The Veteran should also be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Make arrangements to obtain treatment records 
regarding any cervical spine treatment that 
the Veteran may have received at the Central 
Arkansas HCS from February 2010 to the 
present.  Any negative response should be 
noted in the file.

2.	Make arrangements for the Veteran to be 
afforded an examination to evaluate his 
current cervical spine disability.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be performed.

The examiner should obtain a detailed clinical 
history from the Veteran.  All pertinent 
pathology found on examination should be noted 
in the report of the evaluation.  Any 
limitation of motion should be recorded.  To 
the extent possible, the functional impairment 
due to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation of 
motion.  If this is not feasible, the examiner 
should so state.

3.	The RO/AMC must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  

4.	Upon completion of the above, readjudicate the 
issues on appeal, to include any records that 
may not have been previously considered.  

5.	If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

